ITEMID: 001-60537
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF ERYK KAWKA v. POLAND
IMPORTANCE: 3
CONCLUSION: Violation of Art. 5-3;Non-pecuniary damage - finding of violation sufficient;Costs and expenses award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 8. On 13 January 1996 the applicant was arrested by the police and brought before the Gliwice District Prosecutor (Prokurator Rejonowy). On the same day, the prosecutor charged the applicant with robbery and detained him on remand because there existed a reasonable suspicion that he had committed the offence and because of the serious nature of that offence.
9. On 5 February 1996 the applicant sent a letter to the Gliwice District prosecutor, asking to be informed of the reasons for his detention. That letter was deemed to be an application for release. It was examined as such and rejected on 12 February 1996.
10. On 11 March 1996 the applicant was indicted on the charge of robbery.
11. On 17 June 1996 the Gliwice District Court convicted the applicant as charged and sentenced him to four years and six months' imprisonment and three years' deprivation of his civic rights.
12. The relevant domestic law is described in the judgment Niedbała v. Poland, no. 27915/95, §§ 18-20 and 24-31, 4 July 2000, unreported.
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
